IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN NOBLES-ROARK,                          §
                                            §      No. 270, 2020
                Claimant Below,             §
                Appellant,                  §      Court Below—Superior Court
         v.                                 §      of the State of Delaware
                                            §
BACK BURNER,                                §      C.A. No.: N19A-11-001
                                            §
                Employer Below,             §
                Appellees.                  §

                              Submitted: February 3, 2021
                              Decided:   February 10, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                         ORDER
         This 10th day of February 2021, after careful consideration of the parties’

briefs and the record on appeal, we affirm the Industrial Accident Board’s October

30, 2019 Decision on Petition to Determine Additional Compensation Due on the

basis of and for the pertinent reasons stated in the Superior Court’s July 28, 2020

Order.1

         NOW, THEREFORE, IT IS ORDERED that the order of the Industrial

Accident Board and the judgment of the Superior Court are AFFIRMED.

                                                   BY THE COURT:

                                                   /s/ Gary F. Traynor
                                                   Justice

1
    Nobles-Roark v. Back Burner, 2020 WL 4344551 (July 28, 2020).